Name: Council Regulation (EC) No 894/96 of 29 April 1996 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal, with regard to penalties
 Type: Regulation
 Subject Matter: trade policy;  health;  European Union law;  animal product;  agricultural policy
 Date Published: nan

 23 . 5 . 96 EN Official Journal of the European Communities No L 125/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 894/96 of 29 April 1996 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal, with regard to penalties THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas each producer must take full responsibility for ensuring that the animals on his holding are not the subject of illegal administration of the aforementioned substances or products; whereas in order better to accentuate the importance of that responsibility , it is necessary to lay down, that if prohibited substances or products , or authorized substances or products used illegally are detected in any of a producer's bovine animals, the producer should be excluded for one year from the granting of any premium and/or compensatory allowance linked with his animals of the bovine species, with the possibility of the exclusion period being extended up to five years in the event of a repeated infringement; whereas in order not to compromise the effectiveness of such penalties , they should also be applied where unauthorized substances or products, or authorized substances or products which are illegally held are found on the holding, or where the producer impedes the performance of veterinary checks ; Whereas Regulation (EEC ) No 805/68 ( 4 ), should therefore be amended, HAS ADOPTED THIS REGULATION : Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the European Parliament has delivered several opinions, in which it stated its support for both maintaining the total ban on growth promoters in stockfarming and reinforcing supervision, monitoring and penalties in connection with the ban; Whereas the administration of substances or products not authorized under the relevant Community regulations in the veterinary sector, in particular hormonal substances, presents a serious risk for human health ; whereas experience acquired shows that as they are likely to affect the public perception of products obtained from bovine animals , the use of such substances or products may also disrupt the balance on the beef and veal market; whereas , taking into account its effects on meat yield, the illegal use of such substances is also likely to confer on the producers in question economic advantages liable to lead to market distortions ; whereas a detailed examination of the current situation has revealed that the measures taken to date against the use of the said substances or products are insufficient to ensure compliance with the provisions on the matter; whereas the penalties in particular should be increased; Article 1 Article 4 j of Regulation (EEC ) No 805/68 is hereby replaced by the following: 'Article 4 j 1 . Where residues of substances prohibited under Council Directives 81 /602/EEC, 88/146/EEC, 88/299/EEC and 96/22/EC ( !i"), or residues of substances authorized under the aforementioned acts but used illegally , are detected pursuant to the relevant provisions of Directives 85/358/EEC, (') OJ No C 302 , 9 . 11 . 1993 , p . 25 and OJ No C 222, 10. 8 . 1994, p . 17. (2 ) OJ No C 128 , 9 . 5 . 1994 , p. 101 . ( 3 ) OJ No C 52, 19 . 2 . 1994, p. 30 . ( 4 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . Regulation as last amended by Commission Regulation (EC) No 2417/95 (OJ No L 248 , 14 . 10 . 1995 , p . 39 ). No L 125/2 | EN | Official Journal of the European Communities 23 . 5 . 96 3 . The Commission shall adopt the detailed arrangements for applying this Article in accordance with the procedure laid down in Article 27. (*) Council Directive 96/22/EC of 29 April 1996 , concerning the prohibition on the use in stockfarming of certain substances having a hormonal or thyrostatic action and of beta-agonists and repealing Directives 81 /602/EEC, 88/146/EEC and 88/299/EEC (OJ No L 125 , 23 . 5 . 1996, p. 3 ). (**) Council Directive 96/23/EC of 29 April 1996 , on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91 /664/EEC (OJ No L 125 , 23 , 5 . 1996 , p. 10 ).' 86/469/EEC and 96/23/EC (**) on monitoring, in an animal belonging to the bovine herd of a producer, or where an authorized substance or product , or a substance or product authorized under the Directive on prohibition but held illegally is found on the producer 's holding in any form, the producer shall be excluded , for the calendar year of that discovery, from receiving the amounts provided for under this section and the compensatory allowances provided for in Title VI of Regulation ( EEC ) No 2328/91 for animals of the bovine species . In the event of a repeated infringement, the length of the exclusion period may, according to the seriousness of the offence, be extended to five years as from the year in which the repeated infringement was discovered . 2 . In the event of obstruction on the part of the owner or holder of the animals when inspections are being carried out and the samples taken which are necessary for the application of national residue-monitoring plans as well as at the time of the investigations and checks provided for under the Directives on monitoring referred to in paragraph 1 , the penalties provided for in paragraph 1 shall apply . Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities . It shall apply as from 1 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 April 1996 . For the Council The President W. LUCHETTI